Citation Nr: 0737741	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-03 059A	)	DATE
	)
	)


THE ISSUE

Whether the June 24, 1998, Board of Veterans' Appeals 
decision denying an effective date prior to December 23, 
1991, for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for diplopia in left lateral 
gaze was clearly and unmistakably erroneous.  

(The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic psychiatric disorder and 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a chronic anxiety disorder 
are the subjects of a separate decision by the Board.) 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from September 1964 to July 
1966.  

In a June 9, 2004, decision, the Board of Veterans' Appeals 
(Board) determined that its June 24, 1998, decision denying 
an effective date prior to December 23, 1991, for the award 
of compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for diplopia in left lateral gaze was not clearly 
and unmistakably erroneous.  In July 2004, the veteran 
submitted a Motion for Reconsideration of the Board's June 9, 
2004, decision.  In October 2004, the Board denied the 
veteran's Motion for Reconsideration.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2007, the Court, in 
pertinent part, vacated the Board's June 9, 2004, decision 
and remanded the veteran's claim to the Board for additional 
action.  


FINDINGS OF FACT

1.  A June 24, 1998, Board decision denied an effective date 
prior to December 23, 1991, for the award of compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
diplopia in left lateral gaze.  

2.  The evidence before the Board in June 1998 does not 
contain any communication dated prior to December 23, 1991, 
which clearly and unmistakably reflects the veteran's intent 
to apply for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) for diplopia in left 
lateral gaze.  


CONCLUSION OF LAW

The Board did not commit clear and unmistakable error in its 
June 24, 1998, decision denying an effective date prior to 
December 23, 1991, for the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for diplopia in 
left lateral gaze.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
Court has directed that the VCAA does not apply to claims of 
clear and unmistakable error (CUE).  Hines v. Principi, 18 
Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc).  


II.  Historical Review

A December 1975 VA hospital summary indicates that the 
veteran complained of his left eye "going out intermittently 
since birth."  The veteran was diagnosed with exotropia and 
subsequently underwent recession of the left lateral rectus 
and left medial rectus muscles.  VA clinical documentation 
dated in November 1977 relates that the veteran was diagnosed 
with diplopia.  

In a May 1992 written statement received by the VA on May 21, 
1992, the veteran asserted that he had been diagnosed with 
diplopia secondary to his December 1975 VA left eye surgery.  
In May 1996, the RO granted compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for diplopia in left 
lateral gaze; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of December 23, 
1991.  In its June 24, 1998, decision, the Board denied an 
effective date prior to December 23, 1991, for the award of 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for diplopia in left lateral gaze based 
upon specific consideration of the provisions of 38 C.F.R. 
§§ 3.155, 3.157 and its determination that the veteran's 
injury had occurred during the December 1975 VA left eye 
surgery and an original claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 had been received on May 21, 
1992.  


III.  Clear and Unmistakable Error

The veteran advances that the June 24, 1998, Board decision 
is clearly and unmistakably erroneous as he had initially 
complained of additional disability arising from his December 
1975 VA left eye surgery in a March 2, 1976, letter.  In a 
November 2002 written statement, the accredited 
representative advances that the veteran had "expressed his 
frustration with the eye surgery and its residuals over 
twenty times on [notice of disagreements], letters to the VA, 
and on VA examinations starting in March 1976."  

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2007).  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2007).  A 
mere disagreement with how the facts were weighed or 
evaluated is not enough to substantiate a CUE claim.  Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); Ingram v. Nicholson, 
21 Vet. App. 232, 242 (2007).  

In and prior to December 1991, the provisions of 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) provided, in pertinent 
part, that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

In June 1998 and at the present time, the assignment of 
effective dates for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) is governed by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  Unless otherwise specifically 
provided in Chapter 51 of Title 38 of the United States Code, 
the effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of compensation by reason of 38 U.S.C.A. § 1151 shall 
be the date such injury or aggravation was suffered if an 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(c) (West 2002).  The provisions of 
38 C.F.R. § 3.400 clarify that an award of disability 
compensation by reason of 38 U.S.C.A. § 1151 shall be the 
date such injury or aggravation was suffered if the claim is 
received within one year after that date.  Otherwise, the 
effective date shall be the date of receipt of the claim.  38 
C.F.R. § 3.400(i) (2007).  

Any communication or action from a claimant, his duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris (a person who is not under any legal incapacity such as 
mental incapacity) may be considered an informal claim 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  

The provisions of 38 C.F.R. § 3.157 (2007) direct further, in 
pertinent part, that:

(a)  General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

(b)  Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.   

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

  (2)  Evidence from a private physician 
or layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician or lay person and shows the 
reasonable probability of entitlement to 
benefits. 

The evidence before the Board in June 1998 reflects that the 
veteran developed diplopia as the result of his December 1975 
VA left eye surgery and submitted a claim for disability 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) which was received by the VA on May 21, 1992.  The RO 
granted compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for diplopia in left lateral gaze and 
effectuated the award as of December 23, 1991.  The RO 
decision does not identify either the date of receipt of the 
veteran's claim or the rationale for assigning December 23, 
1991, as the effective date of the award.  

The accredited representative advances that the VA clinical 
documentation dated between December 1975 and November 1977 
should be construed as an informal claim under the provisions 
of 38 C.F.R. § 3.157 or, the alternative, the veteran's 
multiple post-December 1975 written statements referencing 
his December 1975 left eye surgery and/or his subsequent 
visual complaints should be construed as an informal claim 
under the provisions of 38 C.F.R. § 3.155.  In first 
addressing the applicability of 38 C.F.R. § 3.157, the Board 
finds that the VA clinical documentation cannot be considered 
an informal claim for benefits.  Such documentation cannot be 
construed as an informal claim inasmuch as there had been no 
previous grant or denial of compensation under the provisions 
of U.S.C.A. § 1151 for diplopia.  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); Crawford v. Brown, 5 Vet. App. 33, 35-
36 (1993); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
In addressing the applicability of 38 C.F.R. § 3.155, the 
Board observes that the June 24, 1998, Board decision 
explicitly states that the evidence of record had been 
reviewed in light of the provisions of 38 C.F.R. § 3.155 and 
no communication dated prior to December 23, 1991, could be 
identified or otherwise construed as evidencing "any intent 
on the part of the appellant to apply for benefits" under 
the provisions of 38 U.S.C.A. § 1151 (West 1991).  Any 
current interpretation of the veteran's voluminous 
communications dated prior to December 23, 1991, as being an 
informal claim under 38 C.F.R. § 3.155 would constitute no 
more than a mere disagreement with how the facts were weighed 
or evaluated by the Board in its June 24, 1998, decision.  
Such difference in opinion would not rise to the level of an 
error of fact and/or of law about which reasonable minds 
could not differ.  Therefore, the Board concludes that the 
June 24, 1998, Board decision denying an effective date prior 
to December 23, 1991, for the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for diplopia in 
left lateral gaze was not clearly and unmistakably erroneous.  


ORDER

The benefit sought on appeal is denied.  



                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



